Citation Nr: 1538768	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979 and from January 1989 to July 1999.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral tinnitus.  

In November 2014, the Board remanded the Veteran's claim, with instructions to obtain and consider complete medical records from the Veteran's private Ear, Nose and Throat physician, and any other private facilities where he received treatment.  In June 2015, the RO issued a Supplemental Statement of the Case, in which the claim remained denied.  As the action specified in the remand has been completed, the matter is properly before the Board for appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

II. Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his tinnitus is related to his active military service, while serving in Vietnam, during Peacetime and the Persian Gulf War as a Machinery Technician and Engineering Warrant.  He reports that during the first part of his career, he worked in the engine room around generators and air compressors without hearing protection.  The Veteran further reports that although he wore a single layer of hearing protection during the latter part of his career, he was later informed that double hearing protection was needed while he worked around diesel engines and power packs.

The Veteran has a current diagnosis of bilateral tinnitus, documented on VA examinations in May 2011 and July 2012.  Asymmetric tinnitus (right side) was documented in September 2009, in private treatment records from ear, nose and throat specialist, P.A., M.D., FACS (Dr. P.A).  Later, in March 2011, Dr. P.A. documented the onset of bilateral tinnitus.  Thus, the Veteran has a current disability, and the first element for service connection is satisfied.

On the question of in-service injury or disease, VA has conceded to in-service exposure to acoustic trauma.  Although, the Veteran's STRs are negative for any complaints of tinnitus, treatment and/or diagnoses, and the retirement exam dated January 1999 showed normal hearing, with no report of tinnitus, the Veteran's statements of exposure to loud noises in service are supported by his MOS as a Machinery Technician and Engineering Warrant.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma, and the second element for service connection is satisfied.

The question remains whether there is a nexus, or link, between the current shown tinnitus and the Veteran's military service.  The Veteran was afforded an audiological exam in May 2011.  The examiner noted the Veteran's history of military noise exposure, acknowledging the high probability of noise exposure for the Veteran's Military Occupational Specialty (MOS) as a Machinery Technician and Engineering Warrant.  The examiner opined that tinnitus was not related to noise exposure in service.  The examiner determined that based on the case history of the onset of tinnitus ten years after discharge from the military, tinnitus is not related to military noise exposure.

The Board notes that the Veteran was afforded a VA audiology exam in July 2012 for his hearing loss.  Although the examiner did not issue an opinion on the etiology of the Veteran's tinnitus, the examiner noted the complaint of tinnitus.

In the September 2009 private treatment records, it was noted that the Veteran had experienced a sudden onset of right-sided tinnitus that had begun three days before the report.  Dr. P.A. noted that the Veteran did not notice any change in his hearing, and the Veteran felt that he had excellent hearing.  In the March 2011 report, Dr. P.A. documented that the Veteran had continuous tinnitus in his right ear and off and on ringing in his left ear.  Dr. P.A. noted that the Veteran was exposed to loud noises as an engineer on a ship for 25 years.  He further noted that in the earlier years of the Veteran's service, ear protection was unavailable.  Dr. P.A. concluded "I think that the noise that he has in his ears is a direct result of noise exposure while working in the engine room.  I do not think it has anything to do with current medications."

In July 2012, Dr. P.A. noted that the Veteran has a long history of 25 years of exposure to excessive noise, which was unprotected in the earlier years, and in the later years, was not adequately protected all of the time.  He concluded that "It is my professional opinion that the tinnitus is directly related to his noise exposure."

The Board acknowledges Dr. P.A.'s subsequent opinions in the March 2011, February 2012 and July 2012 private treatment records.  In these records, Dr. P.A. opined that the Veteran's tinnitus is a direct result of his noise exposure while in service.  

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).
There is conflicting yet competent medical evidence as to whether the Veteran's tinnitus is caused by his acoustic trauma during his military service.  However, no apparent basis exists for rejecting either opinion.  There is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral tinnitus is granted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


